DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 02/12/2020, is a continuation of Application 16/120,140 (filed on 08/31/2018; now Patent No. US 10,579,943 B2). The present application claims foreign priority to Application No. IN201711038396 filed in India on 10/30/2017.
This action is in response to amendments and remarks filed on 05/25/2021. In the current amendments, claim 1 was previously cancelled, claims 3, 4, 10, 11, 17, and 18 are currently cancelled, claim 22 is added, and claims 2, 8, 9, 15, and 16 are amended. Claims 2, 5-9, 12-16, and 19-22 are pending and have been examined.
In response to amendments and remarks filed on 05/25/2021, the 35 U.S.C. 112(f) Claim Interpretation, 35 U.S.C. 112(b) rejection, and 35 U.S.C. 103 rejection put forth in the previous Office Action have been withdrawn.
An Electronic Terminal Disclaimer was filed and approved and 05/27/2021. In response to the Electronic Terminal Disclaimer, the non-statutory Double Patenting rejection put forth in the previous Office Action has been withdrawn.

Allowable Subject Matter
Claims 2, 5-9, 12-16, and 19-22 are allowed. These claims are renumbered as claims 1-15 upon allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 2 is directed to a computer-implemented method to recommend based on data analysis providers to analyze data and a configuration for the recommended one or more data 
...accessing, for each past data analysis provider of one or more past data analysis providers, historical information that includes (i) past characteristics of past data analyzed by the past data analysis provider, (ii) past computing loads during analysis of the past data by the past data analysis provider, (iii) past analysis techniques offered by the past data analysis provider, (iv) past access and security requirements implemented by the past data analysis provider for past users accessing the past data analyzed by the data analysis provider, and (v) past configurations of the respective data analysis provider used to analyze the past data; training, using machine learning and using the historical information, a model that receives (i) given characteristics of given data, (ii) given computing loads of each of one or more given data analysis providers, (iii) given analysis techniques offered by each of the one or more given data analysis providers, (iv) given access and security requirements for given users accessing analyzed given data, and outputs data indicating (i) a subset of the one or more given data analysis providers to analyze the given data and (ii) a given configuration for a-the subset of the one or more given data analysis providers; and providing the model to a recommendation generator, wherein the recommendation generator recommends based on the model both (i) one or more data analysis providers to analyze data and (ii) a configuration for the one or more data analysis providers.

Independent Claim 9 is directed to a system to recommend based on data analysis providers to analyze data and a configuration for the recommended one or more data analysis providers. None of the prior arts, either alone or in combination, teaches the following limitations:
...accessing, for each past data analysis provider of one or more past data analysis providers, historical information that includes (i) past characteristics of past data analyzed by the past data analysis provider, (ii) past computing loads during analysis of the past data by the past data analysis provider, (iii) past analysis techniques offered by the past data analysis provider, (iv) past access and security requirements implemented by the past data analysis provider for past users accessing the past data 

Independent Claim 16 is directed to a non-transitory computer-readable medium to recommend based on data analysis providers to analyze data and a configuration for the recommended one or more data analysis providers. None of the prior arts, either alone or in combination, teaches the following limitations:
...accessing, for each past data analysis provider of one or more past data analysis providers, historical information that includes (i) past characteristics of past data analyzed by the past data analysis provider, (ii) past computing loads during analysis of the past data by the past data analysis provider, (iii) past analysis techniques offered by the past data analysis provider, (iv) past access and security requirements implemented by the past data analysis provider for past users accessing the past data analyzed by the data analysis provider, and (v) past configurations of the respective data analysis provider used to analyze the past data; training, using machine learning and using the historical information, a model that is receives (i) given characteristics of given data, (ii) given computing loads of each of one or more given data analysis providers, (iii) given analysis techniques offered by each of the one or more given data analysis providers, (iv) given access and security requirements for given users accessing analyzed given data, and outputs data indicating (i) a subset of the one or more given data analysis 

The closest prior arts of record are the following:
Verma et al. (“Resource Demand Prediction in Multi-tenant Service Clouds”) teaches a resource demand prediction framework in multi-tenant service clouds.
Citriniti et al. (US 2018/0174057 A1) teaches a data access framework for providing data to predictive models. 
Yan et al. (US 2014/0189702 A1) teaches automatic model identification and creation. [Documents No. 4, IDS filed 05/12/2020]
Kelly et al. (US 2017/0286861 A1) teaches resource provisioning based on computational burden of a component of an application and an associated cost model. [Documents No. 13, IDS filed 05/12/2020]
Islam et al. (“Empirical prediction models for adaptive resource provisioning in the cloud”) teaches resource provisioning using Neural Network and Linear Regression. [Documents No. 20, IDS filed 05/12/2020]
Zhu et al. (“Resource Provisioning with Budget Constraints for Adaptive Applications in Cloud Environments”) teaches a model-based dynamic resource provisioning algorithm for a cloud computing environment. [Documents No. 22, IDS filed 05/12/2020]
Rochwerger et al. (“Reservoir—When One Cloud Is Not Enough”) teaches applying a federated cloud model for cloud computing resource allocation. [Documents No. 19, IDS filed 05/12/2020]
Szeto et al. (US 10,713,594 B2) teaches implementing machine learning model training and deployment with a rollback mechanism within a computing environment. [cited but not relied upon]

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of independent claims 2, 9, and 16, which includes the features recited above. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Y.C./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125